Citation Nr: 1742441	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-15 085	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to March 1, 2012, and higher than 40 percent since, for degenerative joint disease (DJD) of the lumbar spine (i.e., a low back disability). 

2.  Entitlement to a rating higher than 10 percent for sciatic radiculopathy of the left lower extremity.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1999.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the proceeding is of record.  

These claims, as well as a derivative claim for a total disability rating based on individual unemployability (TDIU), were previously before the Board in December 2011 and September 2015, when they were remanded for additional development.  The RO since has granted the TDIU claim in a March 2016 rating decision.  And since the Veteran did not, in response, separately appeal the effective date assigned (the award was made retroactive to September 2013, so back to the month following when he had last worked), that derivative claim is no longer before the Board.  See 38 C.F.R. § 20.200(2016); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  Conversely, since they have continued to be denied, these remaining issues of entitlement to increased disability ratings for his low back disability and radiculopathy of the lower left extremity have been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to March 1, 2012, the Veteran's low back disability was manifested by pain and limitation of motion with flexion no worse than 50 degrees, but without evidence of favorable ankylosis of the entire thoracolumbar spine; also, incapacitating episodes were not shown.

2.  Since March 1, 2012, the Veteran's low back disability has been manifested by pain and limitation of motion with flexion no worse than 20 degrees, but without evidence of unfavorable ankylosis of the entire thoracolumbar spine; moreover, incapacitating episodes still have not been shown.

3.  The associated sciatica of his left lower extremity causes no more than mild incomplete paralysis, and no other neurological abnormalities are present.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating exceeding 20 percent prior to March 1, 2012, or 40 percent since, for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria also are not been met for a disability rating higher than 10 percent for the consequent sciatica (sciatic radiculopathy) of his lower left extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March and July 2008 letters satisfied the duty to notify obligation.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters, collectively, also notified the Veteran of regulations pertinent to the establishment of an effective date and how disability ratings are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also informed of the need to show the impact of his disabilities on his daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Aside from that, these claims since have been readjudicated, most recently in a March 2016 Supplemental Statement of the Case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (explaining that, ideally, notice and assistance should precede the initial adjudication of a claim, but that if, for whatever reason, this did not occur, then this timing and/or assistance "error" may be rectified ("cured") by providing all required notice and assistance and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  In this alternative circumstance the Veteran is still given meaningful opportunity to participate fully and effectively in the adjudication of his claim.)

VA's duty to assist includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, to this end, the Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration.  The Board twice remanded these claims - initially in December 2011 and more recently in September 2015 - in part, to obtain potentially relevant records from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The file reflects that these records since have been obtained and associated with the claims file so they may be considered in deciding this appeal.  
The Veteran has not identified any additional outstanding records that he wants VA to obtain, which are obtainable, or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).


Several VA compensation examinations have been conducted, both assessing and reassessing the severity of these service-connected disabilities during all times at issue.  Examiners have made all findings required for application of the rating criteria.  VA examinations of the Veteran's spine and peripheral nerves were initially performed in April 2008.  He was provided an additional spine and associated neurological examination in March 2012 and again in April 2015.  Upon review of the reports of these examinations, the Board determined that clarification of his radiculopathy diagnosis was necessary, and therefore remanded the claims in September 2015 for an additional examination.  The additional examination and opinion were provided in November 2015.  The November 2015 VA examination and opinion are adequate for rating purposes, as the examiner reviewed the claims file for the history of these disabilities, examined the Veteran personally, and described these disabilities in sufficient detail to enable the Board to make a fully-informed decision regarding their severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully-informed one).  

The Board acknowledges that, in a December 2015 statement, the Veteran specifically challenged the adequacy of the November 2015 examination report, asserting that the VA examiner was rude and severe in his examination.  While the Board regrets this impression, it is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The fact that the examination resulted in an unfavorable medical opinion is not grounds for an additional VA examination.  The VA examination reports, especially as a whole, are accepted as adequate because they collectively provide evidentiary information speaking directly to the Veteran's subjective complaints, the objective findings found on evaluation, and include medical opinions addressing the applicable rating requirements.  38 C.F.R. § 3.326.  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met; that is to say, reexamination is not required.  38 C.F.R. §§ 3.159(c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA endeavors to provide an examination, even when not statutorily obligated to, it must ensure the examination is adequate, else, notify the claimant why one cannot or will not be provided).  

Finally, the Veteran testified at a Travel Board hearing in June 2011.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In sum, VA's duties to notify and assist have been satisfied.  There is no indication that any additional evidence, relevant to these claims being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of these claims.


II.  Increased Ratings, Generally

The Veteran's service-connected lumbar spine disability was originally evaluated as 20-percent disabling, effective March 2001.  His associated left lower extremity sciatic radiculopathy was originally evaluated as 10-percent disabling effective October 2006.  He filed a claim for increased ratings in February 2008, asserting that his disabilities had worsened.  During the period on appeal, he was granted an increased disability evaluation of 40 percent for his low back disability, effective March 1, 2012.  But as it is presumed he is seeking the maximum benefit available, both claims remain on appeal inasmuch as he did not receive the highest possible rating or indicate is satisfaction or contentment with the lesser rating assigned).  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).  For the reasons and bases that follow, however, the Board finds that higher ratings are not warranted for either disability.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, or even the year prior, until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  And this is true irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) (initial rating); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established rating).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided, as this would constitute pyramiding.  See 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Low Back Disability

The Veteran's low back disability is evaluated as degenerative joint disease (DJD), i.e., arthritis, of the spine, which is rated under Diagnostic Code 5242 (see also Diagnostic Code 5003) and assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  See 38 C.F.R. § 4.71a, Code 5239, Note 5.

Alternatively, Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS) provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

An initial VA examination was provided for the Veteran's increased rating claim in April 2008, where the Veteran reported frequent pain in his lower back.  Physical examination revealed flexion of the thoracolumbar spine to 55 degrees and extension to 10 degrees, with pain on active and passive motion and after repetitive use.  Additional loss in range of motion (ROM) after repetitive use was noted upon flexion, to 50 degrees.  Left lateral flexion was to 12 degrees, with pain on active and massive motion and after repetitive use; additional loss in ROM after repetitive use was to 10 degrees.  Right lateral flexion was to 20 degrees, with pain on active and passive motion; there was no additional loss.  Both left and right lateral rotation exhibited normal range of motion, though pain was noted on active and passive motion on both sides.  Ankylosis was not found. 

The Veteran testified before the undersigned VLJ in June 2011.  He reported experiencing severe pain upon ROM examination in April 2008.  The Veteran also stated that his low back pain had been getting progressively worse.  

Subsequent to Board remand in December 2011, the Veteran was afforded another  VA examination in March 2012 where he reported persistent and worsening daily lower back pain that radiated down the bilateral lower extremities, as well as limited range of motion.  Physical examination revealed forward flexion to 20 degrees, with pain exhibited at 10 degrees.  Extension was to zero degrees.  Right and left lateral flexions were both to 15 degrees, with pain exhibited at 10 degrees.  Right and left lateral rotations were both to 20 degrees, with pain exhibited at 10 degrees.  There was no additional limitation in ROM after repetitive use testing.  Localized tenderness was noted in the entire lumbosacral back region; however no guarding or muscle spasm was present.  The examiner noted that the Veteran did not have IVDS.  Imaging studies revealed degenerative disc/joint disease.

An additional VA examination of the Veteran's thoracolumbar spine was performed in April 2015.  The Veteran reported constant pain in his lower back, as well as numbness and pain that radiates down his left leg.  He also reported difficulty bending over to tie his shoes or pick up objects from the floor.  Physical examination revealed forward flexion to 80 degrees, and extension to 20 degrees.   Right and left lateral flexion, as well as right and left lateral rotation were all to 20 degrees.  The examiner noted that only forward flexion exhibited pain, and there was no pain exhibited with weight bearing.  There examiner also noted no additional limitation in ROM after repetitive use testing with three repetitions or with repetitive use over time.  Pain on palpitation was noted in the middle low back area.  Localized tenderness and guarding was observed, however neither resulted in abnormal gait or spinal contour.  The Veteran did not have IVDS or ankylosis of the spine.  Imaging studies again revealed degenerative arthritis.

There is no other medical evidence in significant conflict with the above VA examinations.  Thus, after careful review of the evidence, the Board finds that disability ratings in excess or 20 percent prior to March 1, 2012, and in excess of 40 percent thereafter, are not warranted for the Veteran's low back disability.  

Upon VA examination in April 2008, flexion was limited at most to 50 degrees, to include after repetitive use testing.  There was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  As such, a disability rating of 40 percent is not warranted for the period prior to March 1, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Upon VA examination in March 2012, flexion was limited to 20 degrees, warranting the Veteran the currently assigned disability rating of 40 percent beginning March 1, 2012.  However, unfavorable ankylosis of the entire thoracolumbar spine was not shown upon examination at any point during the period on appeal thereafter.  As such, a higher disability rating of 50 percent is not warranted for the period beginning March 1, 2012.  Id.


Moreover, upon VA examination in April 2015, flexion of the Veterans thoracolumbar spine was to 80 degrees, which would meet the criteria for a 10 percent disability rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  However, the Board will not disturb the currently assigned disability rating of 40 percent. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. See id. at 43.

As already alluded to, higher ratings are also available for IVDS under Diagnostic Code 5243.  But a review of the record reveals no indication of IVDS or of incapacitating episodes requiring prescribed bed rest and treatment by a physician.  If the Veteran has elected to rest in bed, this is not tantamount to the requirement that the bedrest actually be prescribed by a physician.  Thus, evaluation under Diagnostic Code 5243 for IVDS is not warranted.  Id.

A Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veteran's statements that his low back disability results in pain and limitations on bending, sitting, standing, and walking.  The lay statements do not indicate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine for the period prior to March 1, 2012; nor do they show unfavorable ankylosis of the entire thoracolumbar spine for the period thereafter.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

In sum, as the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximates the criteria for higher ratings during the period on appeal, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.



IV.  Neurological

As noted above, the Veteran is service connected for sciatic radiculopathy of the left lower extremity, effective October 2006.  A 10 percent disability rating was originally assigned based on mild incomplete paralysis of the internal popliteal (tibial) nerve under, Diagnostic Code 8524.  38 C.F.R. § 4.124a.  The Veteran filed a claim for an increased disability rating in February 2008.  The Board notes, however, that the Veteran's sciatic radiculopathy is currently rated under Diagnostic Code 8520 for paralysis of the sciatic nerve, subsequent to VA examination in March 2012.  Id.  As such, the Board will discuss both Diagnostic Codes below.  The Board will also consider whether the Veteran has any other associated objective neurologic abnormalities associated with his service-connected low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent rating; moderately-severe incomplete paralysis warrants a 40 percent rating; severe incomplete paralysis warrants a 60 percent rating; and compete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  The same criteria are used for neuritis and neuralgia associated with the sciatic nerve.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8524 mild incomplete paralysis of the internal popliteal nerve warrants a 10 percent disability rating; moderate incomplete paralysis of the internal popliteal nerve warrants a 20 percent disability rating; severe incomplete paralysis of the internal popliteal nerve warrants a 30 percent disability rating; and complete paralysis of the internal popliteal nerve and loss of function marked by loss of plantar flexion, impossibility of frank adduction of the foot, abolition of flexion and separation of the toes, inability to move the muscle in the sole of the foot, the presence of lesions of the nerve high in the popliteal fossa, and loss of plantar flexion of the foot, warrants a 40 percent rating.  Again, the same criteria are used for neuritis and neuralgia associated with the internal popliteal nerve.  Id.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

At a VA peripheral nerve examination in April 2008, sensory function in the left lower extremity was normal as to vibration, light touch, and position sense; pain sensation (pinprick) was decreased.  There was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  Gait and balance were normal, with no function of any joint affected by the nerve condition.  Reflex testing in the lower extremities were normal.  The Board notes that no electromyography (EMG), nerve conduction, or other studies were performed.  The VA examiner reported diminished sensation to pinprick in the distribution of L5 on the left side of the foot and extending up onto the left calf.

Upon VA examination for the Veteran's low back disability in March 2012, strength, reflex, and sensory testing throughout the lower left extremity were normal.  Straight leg raising test results were negative.  The examiner opined that the Veteran did not have any signs or symptoms of radiculopathy, nor did he have any other neurologic abnormalities or findings.  The examiner explained that the Veteran's described radiating pain was in a pattern of upper lumbar distribution not evident by MRI findings, supported by treating source medical records, or triggered by typical forward flexion in day to day experience, and that the overall clinical picture was not one of usual nerve impingement.  

The Veteran was afforded another VA examination in April 2015.  Strength, reflex, sensory, and straight leg raise testing were again normal.  The examiner again found that no signs or symptoms of radiculopathy were present upon examination and also confirmed by electrodiagnostic studies that same month.  The examiner opined that the main pain experienced by the Veteran was due to the degenerative arthritis in his lumbosacral spine.   

Finally, and subsequent to a September 2015 Board remand, an additional VA examination was afforded to the Veteran in November 2015.  Since previous VA examinations did not indicate the presence of radiculopathy in the Veterans lower extremities, the examiner was asked to clarify whether the Veteran had any neurological impairment at all, including sciatic radiculopathy.  The examiner was asked to determine which, if any, neurological symptoms were attributable to his service-connected sciatic radiculopathy of the left lower extremity versus those attributable to a non-service connected disability.  The Board notes that the medical evidence of record reflects possible diagnoses of a number of disabilities, including rheumatoid arthritis, fibromyalgia, and Sjogens disease. 

Upon examination, the examiner did note the Veteran as having severe pain and moderate numbness in his left lower extremity, as well as moderate numbness in his right lower extremity.  Muscle strength, reflex, and sensory testing, however, were all normal.  The examiner noted in the examination report that neither complete nor incomplete paralysis was present in any of the all nerves in the lower extremities, and further confirmed that April 2015 EMG studies indicated normal lower extremities.  The examiner opined that the Veteran did not have peripheral neuropathy, explaining that EMG results showed no evidence of radiculopathy or neuropathy.  The examiner further opined that the Veteran's symptoms in his left lower extremity were more likely than not due to the Veteran's degenerative changes in the lumbar spine, as evidenced by contemporaneous X-ray reports.  

There is no medical evidence in significant conflict with the above.  Thus, after careful review of the evidence, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected radiculopathy is not warranted during the entire period on appeal.  Of note, radiculopathy of the left lower extremity was not demonstrated by the medical evidence of record, as neurological testing upon VA examination in March 2012, April 2015, and November 2015 were normal.  Moreover, no VA examiner during the period on appeal found the Veteran's disability manifested at least moderate incomplete paralysis of any nerve in the left lower extremity - to include the sciatic and internal popliteal nerves for which the Veteran's service-connected disability is based - to warrant a higher 20 percent disability rating.  See 38 C.F.R. § 4.124a.  

Additionally, the Board has also considered whether separate ratings could be assigned to the Veteran based on any other neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the evidence of record does not indicate radiculopathy of the right leg, or that the Veteran has any other neurologic abnormalities associated with his service-connected low back disability.  Thus, an additional separate rating for neurologic abnormalities is not warranted.  

In reaching this decision, the Board has again considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to his symptoms.  See Jandreau, 492 F.3d at 1376-77.  His lay assertions do not indicate more moderate incomplete paralysis of the peripheral nerves in his lower extremities.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

The Board again acknowledges the Veteran's assertion regarding the adequacy of the November 2015 VA examination.  The Board is entitled to assume the competence of a VA examiner.  Cox, 20 Vet. App. at 569.  Additionally, upon review of the November 2015 VA examination report, the Board notes that the examiner detailed the Veteran's symptoms with regard to his lower extremities and the limitations related thereto.  The examiner also indicated review of the medical records in the claims file.  Moreover, the Board has considered the entire medical record in its decision.  The findings of the November 2015 examination were consistent with the findings noted at the March 2012 and April 2015 VA examinations that the Veteran has no signs or symptoms of radiculopathy in the lower extremities, to include incomplete or complete paralysis of any peripheral nerve.  Neither the Veteran nor his representative alleged that those previous examinations were inadequate.  

In sum, as the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating during the period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The claim of entitlement to a disability rating higher than 20 percent prior to March 1, 2012, and higher than 40 percent since, for degenerative joint disease of the lumbar spine is denied. 

The claim of entitlement to a disability rating higher than 10 percent for associated sciatic radiculopathy of the lower left extremity also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


